Exhibit 10(d)
SECOND AMENDMENT TO THE ILLINOIS TOOL WORKS INC.
2006 STOCK INCENTIVE PLAN
     This Second Amendment to the Illinois Tool Works Inc. 2006 Stock Incentive
Plan (the “Plan”) is made as of the 13th day of February, 2009 by the Board of
Directors of Illinois Tool Works Inc. (the “Company”).
R E C I T A L S
     The Plan, which was approved by the Board of Directors on February 10,
2006, amended by the Board of Directors on May 5, 2006, approved by the
Stockholders on May 5, 2006, and amended by the Board of Directors on
February 8, 2008, is an amendment and restatement of the Illinois Tool Works
Inc. 1996 Stock Incentive Plan, as amended. All capitalized terms not defined
herein shall have the same meaning as in the Plan.
S E C O N D A M E N D M E N T
     Section 8(a), Grant of Restricted Stock Units is hereby amended and
superseded in its entirety to read as follows:
“Restricted Stock Units may be granted to Participants on terms and conditions
set forth by the Committee which may include, without limitation, provisions for
(i) the vesting of the Restricted Stock Units, (ii) the lapse of restrictions in
the event of death, disability, retirement or other specified event, (iii) the
payment of vested Restricted Stock Units in the form of an equivalent number of
shares of Common Stock or cash, and (iv) whether additional Restricted Stock
Units shall be credited to each Participant with respect to the Participant’s
current Restricted Stock Units, to reflect dividends paid to stockholders of the
Company with respect to its Common Stock. A Participant who has been granted
Restricted Stock Units shall not be entitled to any voting or other stockholder
rights with respect to shares of Common Stock attributable to Restricted Stock
Units until such time as the shares are issued by the Company to the
Participant.

 